DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/10/2021 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claims 25-35, 37-64 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant is reminded that Species VIII, FIGs. 48-50, was elected for examination in the reply filed on 10/13/2020. The amendment to claim 25 and the newly added claims in the reply filed on 08/10/2021 do not read on the elected species. However, in the spirit of compact prosecution, the amended limitations in claim 25 are examined in the Office Action. However, claims 62-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2020.
 
Drawings
4.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “the at least one frame member and includes two sides extending parallel to a longitudinal axis of the heat dissipation fin, and two ends that extend transversely to the longitudinal axis” as recited in claim 25 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 25-26, 36-37, 39, and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "said outwardly-extending heat dissipation fin" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Applicant should also clarify if “the X-X direction” should be --the length (X-X) direction--.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forbes (U.S. Patent No. 2,372,067) in view of Gross (U.S. Patent No. 5,289,153) and B. L. Britt et al. (U.S. Patent No. 2,825,449).
With respect to claim 25, Forbes teaches a frame device (Figs. 2-17) for an iron core (magnetic core as shown in Fig. 1) of a static electrical machine having outwardly-extending heat dissipation fins 23 and or 34 (Figs. 9-17), comprising:
at least one heat dissipation fin 23 or 24 extending outwardly from the frame device for enlarging a heat dissipation area through which heat, generated by the iron core forming magnetic loops and windings (winding on leg 1, page 1, column 2, lines 25-28), is dissipated to an ambient gaseous or liquid environment of the static electrical machine,
wherein the frame device is fastened to and includes frame members  8-9, and 13-14 (Figs. 2-17) that extend around a top, sides, and bottom of the iron core, at least frame members 8-9 having extending (flat portion and flange portions 11 and 12) in a length direction (longest direction of the frame member) and a width direction (orthogonal to length direction),
wherein each said outwardly-extending heat dissipation fin bridges (flat portion on top) a corresponding hole (channel) in the at least one frame member and includes two sides (projected or wall portion) extending parallel to a longitudinal axis of the heat dissipation fin, and two ends (ends at hole) that extend transversely to the longitudinal axis, the at least one outwardly-extending heat dissipation fin being configured as at least one of the following:
(1) a transverse bridge-type heat dissipation fin (101) in which the sides are joined to the at least one frame member to bridge the corresponding hole (111), and the ends are open in the X-X direction, and the transverse bridge-type heat dissipation fin is incorporated with at least one flow discharging hole;

(3)    a bridge-type heat dissipation fin (103) that is bent outwardly from an outer edge of the at least one frame member);
(4)    a transverse semi-bridge-type heat dissipation fin (104) in which only one of the sides is joined to the at least one frame member, with another of the sides and the two ends being separated from the at the least one frame member to form the corresponding hole (111);
(5)    a longitudinal semi-bridge-type heat dissipation fin (105) in which only one of the ends is joined to the at least one frame member, with another of the ends and the two sides being separated from the at least one frame member to form the corresponding hole (112);
(6)    an inclined bridge-type heat dissipation fin (106) in which the sides are joined to the at least one frame member and extend at a non-zero angle with respect to the length (X-X) and the width (Y-Y) of the at least one frame member to form the corresponding hole (116); and
(7)    a V-shaped bridge-type heat dissipation fin (107) in which the ends are joined to the at least one frame member to bridge the corresponding hole (117), the sides are open and have a V-shape (page 1, col. 2, lines 25-28, 40-49, page 2, col. 1, lines 27-33, and col. 2, lines 10-20). Forbes teaches at least the first of the seven conditions above. Forbes does not expressly teach each frame member having extending in a length direction (X-X) and a width direction (Y-Y). 
Gross teaches a frame device 14 and 16 (e.g. FIGs. 1-2) wherein each frame member 26-27, 36, and 49 having extending (flat portion and flange portions) in a length direction (longest direction of the frame member) and a width direction (orthogonal to length direction) (col. 2, lines 11-25, 32-38). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have each frame members having extending in two directions as taught by Gross to the frame device of Forbes to cover 
Britt et al., hereinafter referred to as “Britt,” teaches a frame (FIG. 1), wherein
The transverse bridge-type heat dissipation fin 31 is incorporated with at least one flow discharging hole 39 (col. 2, lines 49-54). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the opening of the heat dissipation fin as taught by Britt to the frame device of Forbes to improve ease of forming the transverse bridge-type heat dissipation.
With respect to claim 26, Forbes in view of Gross and Britt teaches a frame device as claimed in claim 25, wherein the frame device has a square or rectangular shape, respective said frame members covering the top (upper yoke), bottom (lower yoke), and sides (left and right legs) of the iron core, and further extending around and partially covering front surfaces (front surfaces of the legs and yokes) and rear surfaces (backs surfaces of the legs and yokes) of the iron core (Forbes, page 1, col. 2, lines 39-46, Gross, col. 2, lines 11-25, 32-38).

10.	Claims 36-37, 39, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes in view of Gross and Britt, as applied to claim 25 above, and further in view of Mittermaier (U.S. Patent No. 3,110,873).
With respect to claim 36, Forbes in view of Gross and Britt teaches a frame device as claimed in claim 25. Forbes in view of Gross and Britt does not expressly teach the at least one outwardly-extending heat dissipation fin is configured as said bridge-type heat dissipation fin (103) that is bent outwardly from an outer edge of the at least one frame member.
Mittermaier teaches a frame device 35 and or 37 (e.g. Figs. 1-2), wherein the at least one outwardly-extending heat dissipation fin (e.g. flanges 39 and or 41) is configured as said bridge-type heat dissipation fin that is bent (tip arcuate portion) outwardly from an outer edge of 
With respect to claim 37, Forbes in view of Gross, Britt, and Mittermaier teaches a frame device as claimed in claim 36, wherein the at least one outwardly-extending heat dissipation fin includes at least two of said bridge-type heat dissipation fin that is bent outwardly from an outer edge of the at least one frame member (Mittermaier, col. 3, lines 24-28).
With respect to claim 39, Forbes in view of Gross, Britt, and Mittermaier teaches a frame device as claimed in claim 36, wherein the frame device has a square or rectangular shape, respective said frame members covering the top (upper yoke), bottom (lower yoke), and sides (legs) of the iron core, and further extending around and partially covering front surfaces (front surfaces of the legs and yokes) and rear surfaces (backs surfaces of the legs and yokes) of the iron core (Forbes, page 1, col. 2, lines 39-46, Gross, col. 2, lines 11-25, 32-38).
With respect to claim 59, Forbes in view of Gross and Britt teaches a frame device as claimed in claim 25. Forbes in view of Gross and Britt does not expressly teach the at least one frame member is bent to extend around and partially cover front surfaces (A,B,C,D) and rear surfaces (I,J,K,L) of the iron core (300), and wherein the at least one frame member is further bent outwardly from outer edges of the at least one frame member to form a multi-bend structure.
Mittermaier teaches a frame device 35 and or 37 (e.g. Figs. 1-2), wherein the at least one frame member 43 is bent (start portion of arcuate flange 39 and or 41) to extend around and partially cover front surfaces (front surfaces of the legs and yokes) and rear surfaces (backs surfaces of the legs and yokes) of the iron core 13 and or 14, and wherein the at least one frame member 43 is further bent (tip of arcuate flange 39 and or 41) outwardly from outer edges of the at least one frame member to form a multi-bend structure (col. 3, lines 24-27). It would 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837